Fourth Court of Appeals
                               San Antonio, Texas
                                      March 7, 2018

                                   No. 04-17-00604-CR

                                Markus Lorenzo SCOTT,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR5941
                    The Honorable Laura Lee Parker, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on March 19, 2018.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court